Exhibit 10.1

Memorandum of Understanding

Between:

 

a) Lopco de Venezuela, C.A., a mercantile corporation domiciled in Caracas,
entered before the Mercantile Registry Fifth of the Judicial District of the
Capital District and State of Miranda on September 20th 2004, under Number 51,
Volume 931 A Qto., represented in this proceeding by its Directors, Messrs Luis
Andres Guerrero Rosales and Juan Andres Wallis Brandt, Venezuelans, of legal
age, of this domicile and identified with identity cards, numbers V-6,816,219
and V-6,815,777; in our capacity as Directors of the company, sufficiently
authorized for this proceeding according to what is stated in the Incorporating
Document By-Laws and in the Minutes of the Board of Directors of the Company
held on March ninth (9th) 2010, hereinafter and to the purposes hereof The
Owner, as party of the first part and

 

b) Mercadolibre Venezuela, S.R.L., previously denominated Mercadolibre
Venezuela, S.A., entered in the Mercantile Registry First of the Judicial
District of the Capital District and the Bolivarian State of Miranda, on
March 1st 2000, under No. 31, Volume 31-A Pro, a change in its trade name which
is stated in the Minutes of Special Stockholders Meeting held on November 23rd
2011 and entered in said mercantile registry office on December 20th 2011, under
No. 29, Volume 270-A, Tax Information Registry (RIF) J-30684267-5; represented
in this proceeding by: Marcos Eduardo Galperin, of Argentinean nationality, of
legal age, and bearer of passport number: 22432311N; Pedro Dornelles Arnt, of
Brazilian nationality, of legal age, and bearer of passport number: CP429523; in
their condition of class “A” attorneys in fact a representation which is
evidenced in a power of attorney acknowledged before the Twelfth Notary Public
Office of the Libertador Township of the Capital District on March 2nd 2012,
entered under No. 9, Volume 14 of the Books of Acknowledgement kept by that
Notary Office, hereinafter The Offeror, (jointly the “Parties”)

Whereas, The Owner is the proprietor of the offices identified with the
nomenclature number TO-P7-06, TO-P7-09, TO-P8-01, TO-P8-02, TO-P8-03, TO-P8-04,
TO-P8-05, TO-P8-06, TO-P8-09 and TO-P8-10, hereinafter The Real Properties,
located in floors seven (07) and eighth (08) of the Torre Copernico that
comprise part of the building denominated Centro San Ignacio, located at
“Avenida Blandin, Urbanización La Castellana”, in jurisdiction of the Township
of Chacao of the State of Miranda, according to document duly registered before
the Real Property Registry of the Township of Chacao of the State of Miranda, on
April twenty-third (23rd) 2008, under Number 26, Volume 8, Protocol Third which
boundaries, measurements and other details are sufficiently stated in said
document.

 

1



--------------------------------------------------------------------------------

Whereas, The Offeror submitted an irrevocable offer to purchase The Real
Properties for the amount of three hundred twenty-eight million one hundred
ninety-five thousand two hundred Bolivars (Bs. 328,195,200.00).

Whereas, currently The Real Properties objet hereof are being occupied by the
Despacho de Abogados miembros de Norton Rose Fulbright, S.C., a civil
partnership originally entered before the Subordinate Registry Office of the
Third Circuit of the Township of Chacao, State of Miranda on June fourth
(4th) 1997, under No. 12, Volume 19, Protocol First and entered in the Only Tax
Information Registry (RIF) J-30453793-0, in its capacity of lessee, according to
contract entered with the mercantile corporation Lopco de Venezuela, C.A.,
aforeidentified in the Seventh Notary Public Office of the Township of Chacao,
State of Miranda on July fourth (4th) two thousand thirteen (2013), entered
under Number 33, Volume 106, of the Books of Acknowledgement kept by that Notary
Office.

Whereas, on The Real Properties that will be the object of the referred
purchase-sale there is a mortgage guarantee established in favor of the
financial entities BFC Banco Fondo Comun, C.A., Banco Universal (formerly Fondo
Comun C.A. Banco Universal), identified with the Tax Information Registry (RIF)
J-30778189-0, mercantile corporation of this domicile, entered before the
Mercantile Registry First of the Judicial District of the Capital District and
State of Miranda, on January twenty-second (22nd) 2001, under No. 17, Volume
10-A-Pro, and Banco Caroní, C.A., Banco Universal, domiciled in Ciudad Guayana,
Autonomous Township of Caroní, State of Bolívar, entered before the Mercantile
Registry of the Judicial District of the State of Bolívar, with seat at Puerto
Ordaz, on August twentieth (20th) 1981, under No. 17, Volume A No. 17, foliae 73
to 149; transformed in Universal Bank as evidenced from the documents entered in
the Real Property Registry of the Townships of Chacao, State of Miranda on
August twentieth (20th) 2008 and December fifteenth (15th) 2010 which copies are
attached hereto.

By means hereof The Parties declare the following:

First: Given to the existence of the referred lease contract, The Owner in its
capacity as lessor and owner of The Real Properties on September eighteenth
(18th) 2013, through the Thirty-Seventh Public Notary Office of the Libertador
Township of the Capital District proceeded to notify said Despacho de Abogados
miembros de Norton Rose Fulbright, S.C., of this operation of purchase-sale to
the purpose that it stated its intention to acquire The Real Properties in the
conditions stipulated herein.

 

2



--------------------------------------------------------------------------------

Second: That the price accepted for this operation shall be paid as follows: i)
The amount of one hundred sixty-four million ninety-seven thousand six hundred
Bolivars (Bs. 164,097,600.00), which is equivalent to fifty percent (50%) of the
price, that is paid in this proceeding to The Owner to its full satisfaction, by
means of a cashier’s check No. 12069878, issued against Banco Provincial and,
ii) The remainder of the price, that is the amount of one hundred sixty-four
million ninety-seven thousand six hundred Bolivars (Bs. 164,097,600.00),
provided that (a) the Despacho de Abogados miembros de Norton Rose Fulbright,
S.C., aforeidentified, states in writing its refusal to exercise the right of
first refusal to which it is entitled or failing that, once the legal term
expires without Despacho de Abogados miembros de Norton Rose Fulbright, S.C.,
having accepted the offer for sale and: (b) The Owner provides evidenced to The
Offeror of having paid the obligations guaranteed with a mortgage which are
stated in the whereases of this document. In that regard The Parties accept,
that for the delivery of the remaining fifty percent (50%) there shall be signed
a document leaving record of said fact.

Third: The Parties agree that in case that Despacho de Abogados miembros de
Norton Rose Fulbright, S.C., should state its intention to exercise their right
of first refusal, The Owner shall be under the obligation to void this
negotiation, proceeding immediately to return the amount received as price of
sale of The Real Properties, understanding this situation as the legal
obligation that The Owner has towards its lessee of selling to the same The Real
Properties as stipulated in article 42 of the Law on Real Property Leases and
not as a failure to comply with the offer without a fair legal cause. For the
above stated, the return of the amount paid shall be paid by The Owner within
the maximum term of five (5) working days counted from the time when Despacho de
Abogados miembros de Norton Rose Fulbright, S.C., states its intention of
exercising its right of first refusal.

Fourth: The Owner leaves express record that the guarantees identified in the
whereases are in process of being released by the above stated financial
institutions and, in that regard, The Parties agree to grant themselves a
maximum term of sixty (60) consecutive days counted from the date of signature
hereof, for the obtainment of the respective releases and the registration of
the definitive purchase-sale documents.

 

3



--------------------------------------------------------------------------------

Fifth: In case that the term set for the registration of the ownership of the
assets elapses, for reasons that are not imputable to any of the parties, there
is established an extension of thirty (30) days additional to the stipulated
term. However, The Parties accept that once the extension established in this
article expires, without the purchase-sale document having been registered, The
Offeror at its sole discretion may grant a new term or terms if it were
necessary or void the negotiation. In case that The Offeror should decide to
void the negotiation, The Owner shall be under the obligation to return to The
Offeror the amounts received with an interest of twelve percent (12%) which
shall be computed until the date of its definitive return for which a maximum
term of five (5) working days is set counted from the time the negotiation is
voided. If the failure to register the purchase-*sale document were imputable to
The Owner, the latter shall return to The Offeror the amounts received according
hereto, adjusted in the same proportion in which the price of The Real
Properties object hereof had adjusted in the market. To the sole purposes of
this article it shall be understood that the failure to release the mortgages
over The Real Properties is a cause imputable to The Owner.

Sixth: The Parties agree that during the legal term stipulated for the
notification of the right to first refusal, The Owner shall proceed to request
and obtain before the competent entities the municipal clearances, cadastral
records, Hidrocapital’s clearance and make the required payment of Income Tax
withholding, which must be paid up to the date of the signature of the final
purchase-sale document.

Seventh: Likewise The Parties agree that once the remaining fifty percent
(50%) of the purchase-sale price has been received The Owner shall assign to The
Offeror the lease contract signed with Despacho de Abogados miembros de Norton
Rose Fulbright, S.C., with all its rights and obligations due to this
negotiation, which shall be made in a document signed to that purpose. Likewise
it is declared that as from the signature of the document wherein record is left
of the total payment of the price and of the above referred assignment, The
Offeror shall take possession of The Real Properties in question. However, and
even if said purchase sale had not been registered it shall be to the account of
The Offeror to keep up to date the charges of The Real Properties such as
utilities and condominium, as from the taking of possession.

Eighth: The Offeror reserves the right to designate a natural or legal person
different from itself to sign the final purchase-sale document. To that purpose
it shall notify The Owner of this fact with at least ten (10) days in advance to
the granting of the final purchase-sale document and deliver, jointly with said
notification, the documentation relative to the designated person.

 

4



--------------------------------------------------------------------------------

Two (2) counterparts are made of the same wording and to the same purpose, in
Caracas, on the nineteenth day of the month of September two thousand thirteen
(2013).

 

For Lopco de Venezuela C.A.     For Mercadolibre Venezuela, S.R.L.

        (illegible signature)

   

        (illegible signature)

Luis Andres Guerrero Rosales     Marcos Eduardo Galperin

        (illegible signature)

   

        (illegible signature)

Juan Andres Wallis Brandt     Pedro Dornelles Arnt

 

5